54 2419 /@§

JOSE MIGUEL vASQUEz,Jr.
TDcJ-ID#789607 ELLIS UNIT
1697 Fm. 980
HUNTSVILLE, TEXAS 77343

DECEMBER 11, 2015

COURT OF cRIMINAL APPEALS, cLERK
P.O. BOX 12308, cAPITAL STATION
AUSTIN, TEXAS 78711

RE: CAUSE NO. 734092-€/ WR-59,247-05

DEAR Mr. ACOSTA,

I AM SENDING THIS LETTER TO THE COURT SO THAT I WILL HAVE
MY RIGHT TO OBJECT TO THE STATE'S ANSWER. ATTACHED TO THE LETTER
IS A LETTER l SENT TO MY ACTING ATTORNEY ON NOVEMBER 13th, 2015.

PLEASE FILE THIS AS SOON AS POSSIBLE. TIME IS IMPORTANT IN
THIS MATTER. THANK YOU FOR YOUR TIME!

jé§§é%§€¥§§é%z?&UEz, Jr.

RECE|VED lN
COURT OF CR||\/I|NAL APPEALS

nec 17 2015

Abe\ Acosta, C\erk

CAUSE NO. 734092-€
WR-59,247-05

EX PARTE
JOSE MIGUEL VASQUEZ, Jr.

C/.`/Jf[/>

LETTER TO THE COURT

COMES NOW,JOSE MlGUEL VASQUEZ, Jr., asking the Court to
either order the acting Attorney to respond to the State's answer
with an objection, or let the Appliéant file his own objection

without it being a hybrid representation?

The Applicant has tried to get the acting Attorney to respond
to the State's answer and has asked for a copy of the objection,
she was supposed to file. There is no communication at all.
Attached is a letter that was sent to the Attorney.
Acting Attorney's name;

JANI'MASELLI

1201 FRANKLIN, 13th Fl.
HOUSTON, TEXAS 77022

' Applicant is not an attorney and is asking the Court to
consider this and not hold him to the standards that a learned
attorney holds. Without this objection the State's answer is
more or less a one sided affair and will effect the final fact
finding.v v ,
Respectfully Submitted, 4£/

 

/Uose MlgueB/Vasquez,Jr.
DECLARATION

I, jose Miguel'Vasquez, Jr. , declare under the penalty of perjury,
that all the above information is true and correctéy

SIGNED ON THlS llth DAY OF DECEMBER, 2015

 

se Mi gudl Vasquez,Jr.
TDCJ-ID#789607 Ellis Unit
1697 Fm 980
Huntsville, Texas 77343

Mr. JCSE VASQUEZ
TDCJ~ID#789607 ELLIS UNIT
1697 Fma 980
HUNTSVILLE¢ TEXAS 77343

NOVEMBER 134 2015

JANI MASELLI
1201 FRANKLIN1 13th FLOOR
HOUSTON¢ TEXAS 77032

RE: RESPONSE TO STATE}B ANSWER/YOUB OBJECTIGN?
¢l '
DEAR MB- MAHELLI¢

v I am writing this letter in response to the State's answer

that was filed on the 21st of October» 1 just received it yesterday|

I want to know if you filed an objection? And if you did¢
I need a copy. The State did not properly address the violation
of the Family Code addressing that the officers are to promply
notify the parents. Every case that shows the authorities violated
that code, was remanded back for a new trials

Another thing is that the State only has 15 days to respond
to a writ, or answer it. The order to designate issues does not
extend that time for the State to answer the ll.O?"Appiication;
According to the Statute the Judge is, or should I say, the convicting
Court makes the findings of fact or approves the person "designated" _
to §aii tkim. The State has no more jurisdiction to make the
findings of fact, because they are not designated to make it
and the Statute does dot extend their time to do so. This makes
it a one sided Government. This is the reason for the order of
this Statute.

l am sending a ease for your convienoe to promptly reply
to this letter. If you are not going to object to this¢ I need
to know as soon as possible. Thank you for timwl v

Respectfully¢

Jose Vasquez

%@Mz/ y